Filed 8/14/14 P. v. Pruitt CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E060666

v.                                                                       (Super.Ct.No. FSB1203571)

LANCE PRUITT,                                                            OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Annemarie G.

Pace, Judge. Affirmed.

         Cynthia Grimm, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant and appellant Lance Pruitt was charged by amended information with

unlawful driving or taking of a vehicle. (Veh. Code, § 10851, subd. (a), count 1.) The

information also alleged that he had served seven prior prison terms (Pen. Code, § 667.5,



                                                             1
subd. (b)). Pursuant to a plea agreement, defendant pled guilty to count 1 and admitted

the prior prison allegations. A trial court placed him on probation for five years under

specified conditions. The court released him on August 12, 2013, and specifically

informed him of the condition that he report to the probation officer by August 14, 2013,

and every 14 days thereafter or as directed. The court subsequently found that defendant

violated his probation. It sentenced him to state prison for a total term of 10 years.

       Defendant filed a timely notice of appeal. We affirm.

                            PROCEDURAL BACKGROUND

       On November 18, 2013, the probation officer filed a petition for revocation of

probation, alleging that defendant violated the conditions that he report to the probation

officer immediately upon release from custody and every 14 days thereafter or as

directed, and that he not leave the state of California without first obtaining written

permission by the probation officer.

       A probation violation hearing was held on January 10, 2014. Defendant’s

probation officer testified at the hearing that defendant went to the probation office on

August 14, 2013, filled out some paperwork, and then left without speaking to any

probation officer. The address he provided on the paperwork was in Las Vegas, Nevada.

There were no records that defendant ever contacted the probation department after his

initial reporting date.

       Defendant was on parole at the time of the current offense, and his parole officer

testified at the hearing as well. She was assigned to supervise defendant in 2012, and she



                                              2
testified that defendant never reported to her after he was released from custody in the

current case on August 12, 2013.

       Defendant testified on his own behalf at the hearing. He confirmed that he went to

the probation office as directed, and he provided the address in Las Vegas in his

paperwork. He said he did not move to Las Vegas, but he wanted to get his case

transferred there. He said he was currently living in the streets, but he never advised

probation of that. Defendant confirmed that he had previously been on parole seven

times in his life, and he knew he was required to report to parole. He also testified that he

had previously been on probation once or twice. Regarding his current case, defendant

confirmed that he went over the terms of his probation and signed the document

accepting them, but said he did not understand all the terms.

       The court found that defendant was clearly in violation of his probation, noting

that he was well-experienced with the system, whether parole or probation. The court

then stated that there were factors justifying the aggravated term, but no mitigating

factors. It then sentenced defendant to three years on count 1, plus seven years on the

prison priors.

                                      DISCUSSION

       Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case and two potential arguable issues: (1) whether defendant violated his probation;



                                             3
and (2) whether the court abused its discretion in rendering judgment. Counsel has also

requested this court to undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, which

he has not done.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we have

conducted an independent review of the record and find no arguable issues.

                                      DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                                   HOLLENHORST
                                                                             Acting P. J.


We concur:


RICHLI
                          J.


MILLER
                          J.




                                             4